                   United States District Court
                     District of Massachusetts

                                  )
Antwan Carter,                    )
                                  )
           Plaintiff,             )
                                  )
           v.                     )
                                  )    Civil Action No.
Luis Spencer, et al.,             )    16-12052-NMG
                                  )
           Defendants.            )
                                  )
                                  )


                         MEMORANDUM & ORDER

GORTON, J.

     This suit arises out of the plaintiff’s claims that two

correction officers assaulted him while he was incarcerated at

Souza-Baranowski Correctional Center under 42 U.S.C. § 1983.

The plaintiff further alleges that a third correction officer

threatened him with sexual assault.    As a result of those

incidents, the plaintiff filed two inmate grievances with the

Massachusetts Department of Correction both of which were

denied.   He then appealed the denial of the first grievance.   He

now seeks damages for his § 1983 and state law claims against

the officer defendants and their supervisors.

I.   Background

     Antwan Carter (“plaintiff” or “Carter”) is an inmate at

Souza-Baranowski Correctional Center (“Souza”).    He alleges that



                               - 1 -
he was attacked by Correction Officers (“CO”) Gregory Dominique

(“Dominique”) and Jason Collins (“Collins”) on October 16, 2013,

and that he filed an inmate grievance regarding the assault

(“Grievance 1”) with the Massachusetts Department of Correction

(“the DOC”) the next day.   In Grievance 1, Carter requested that

the incident be thoroughly investigated.    On October 25, 2013,

the Internal Grievance Coordinator (“IGC”) referred the matter

to Internal Affairs (“IA”).

     The plaintiff also alleges that on October 23, 2013, CO

Patrick Hines (“Hines”) taunted and threatened him with sexual

assault.   He filed another grievance (“Grievance 2”) and asked

for a remedy of a “safer environment” that same day.    The IGC

reached a “decision” with respect to Grievance 2 by referring

the matter to IA on November 14, 2013.

     In January, 2014, the Chief of the Internal Affairs Unit,

Philip Silva, gave written notice to the plaintiff that his

grievances were under investigation.   In September, 2014,

Superintendent Bruce Gelb (“Gelb”) notified Carter in writing

that his allegations as to staff misconduct were “not sustained”

and that Gelb considered the matter closed.

     The plaintiff appealed the IGC decision on Grievance 1 in

November, 2016, seeking monetary damages.    The following day,

Superintendent Steven Silva (“Silva”) returned the appeal

because the plaintiff had inserted the wrong grievance number.


                               - 2 -
Shortly thereafter, Superintendent Silva denied Grievance 1

noting that time limits for filing an appeal had expired.

Carter did not appeal the decision on Grievance 2.

     The plaintiff avers that between the time he was assaulted

and the date he filed his appeal on Grievance 1, he was

transferred to different facilities several times.   He claims he

was unable to file an appeal with respect to Grievance 1 during

the course of those transfers because he had lost his legal

papers but that he promptly filed his appeal as soon as he

received copies of Grievance 1 in mid-October, 2016.

     The plaintiff filed an amended complaint in January, 2017,

alleging the following claims against COs Dominique and Collins:

1) use of excessive force under 42 U.S.C. § 1983; 2) use of

excessive force under Article XXVI of the Massachusetts

Constitution; 3) threats, intimidation and coercion against the

plaintiff under M.G.L. c. 12 § 11H; 4) assault and battery and

5) intentional infliction of emotional distress.

     With respect to Claims I, II and III, the plaintiff

incorporates the same allegations against the supervisors at

Souza on the grounds that Commissioners Luis Spencer (“Spencer”)

and Carol Higgins O’Brien (“O’Brien”) and Superintendent Bruce

Gelb (“Gelb”) (collectively referred to as “supervisor

defendants”) failed to train, supervise or discipline

correctional staff.


                              - 3 -
      Finally, the plaintiff alleges that CO Hines: 1) engaged in

threats, intimidation and coercion against the plaintiff in

violation of 42 U.S.C. § 1983 (Claim I), 2) engaged in threats,

intimidation and coercion against the plaintiff in violation of

the Massachusetts Constitution (Claim II), 3) engaged in

threats, intimidation and coercion against the plaintiff in

violation M.G.L. c. 12 § 11H (Claim III) and 4) is liable for

intentional infliction of emotional distress (Claim V).

      This Court previously dismissed Count VI of the plaintiff’s

amended complaint (Docket No. 70) and dismissed the claims

against Superintendent Osvaldo Vidal for lack of service (Docket

No. 71).   Pending before the Court is defendants’ motion to

dismiss all remaining claims (Docket No. 83).

II.   Motion to Dismiss

      A. Standard of Review

      To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face”. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).     In considering the merits of

a motion to dismiss, the Court may look only to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the complaint and matters of which

judicial notice can be taken. Nollet v. Justices of Trial Court




                               - 4 -
of Mass., 83 F. Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 248

F.3d 1127 (1st Cir. 2000).

     Furthermore, the Court must accept all factual allegations

in the complaint as true and draw all reasonable inferences in

the plaintiff’s favor. Langadinos v. Am. Airlines, Inc., 199

F.3d 68, 69 (1st Cir. 2000).   If the facts in the complaint are

sufficient to state a cause of action, a motion to dismiss the

complaint must be denied. See Nollet, 83 F. Supp. 2d at 208.

     Although a court must accept as true all the factual

allegations contained in a complaint, that doctrine is not

applicable to legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662

(2009).   Threadbare recitals of legal elements which are

supported by mere conclusory statements do not suffice to state

a cause of action. Id.   Accordingly, a complaint does not state

a claim for relief where the well-pled facts fail to warrant an

inference of any more than the mere possibility of misconduct.

Id. at 1950.

     B. Claims Against the Correction Officer Defendants

     The defendants submit that the plaintiff’s claims are

barred because he failed to exhaust all administrative remedies

pursuant to the Prison Litigation Reform Act (“PLRA”), 42 U.S.C.

§ 1997e(a) (1996), and M.G.L. c. 127 § 38F.   Specifically, they

contend that as to Grievance 1, the plaintiff failed to file a




                               - 5 -
timely appeal and that as to Grievance 2, he failed to appeal

the grievance at all.

     Grievance 1

     As to Grievance 1, the defendants assert that Carter did

not file an appeal within ten days of receiving a decision from

the IGC and thus his untimely appeal must be dismissed for

failure to exhaust all administrative remedies.   Defendants also

contend that because Carter did not allege monetary damages as

part of his remedy in the grievance, as required by 103 CMR

491.09 (2)(E), his claim is barred.   Finally, defendants aver

that Carter did not file any grievances against Commissioners

O’Brien and Spencer, Superintendent Gelb or Correction Officers

Collins and Hines and thus the claims regarding use of excessive

force under § 1983 (Claim I) should be dismissed as to those

defendants.

     Carter contends that he did not have access to his legal

papers because they were not returned to him and that courts

have waived strict exhaustion requirements if prison officials

are responsible for an inmate’s procedural default.

     Defendants respond that because the plaintiff failed to

satisfy the procedural requirement of providing a reason for the

proposed extension of time for filing, the grievance process was

properly terminated.




                              - 6 -
     The Court will consider the claims against the supervisor

defendants separate and apart from those against the CO

defendants Dominique and Collins to which it turns first.    The

Supreme Court has held that the exhaustion of administrative

remedies “demands compliance with an agency’s deadlines and

other critical procedural rules”.   Woodford v. Ngo, 548 U.S. 81,

90–91 (2006).   The regulation governing inmate grievances in

Massachusetts, 103 CMR 491.12(1), requires that an appeal of a

decision on a grievance must be filed within ten working days

from receipt of the decision.   The regulation also requires that

the inmate provide a copy of the original grievance as part of

the appeal form to the Superintendent.   As such, Carter, by

filing his appeal three years after receiving a decision from

the IGC, would normally be barred from bringing this suit.

     This Court has, however, held that where there is a genuine

dispute of fact as to whether an inmate’s attempt to file a

grievance is thwarted by either government incompetence or

misconduct, it will not dismiss the complaint for lack of

subject matter jurisdiction. Carter v. Newland, 441 F. Supp. 2d

208, 211 (D. Mass. 2006) (refusing to dismiss the claim where

the plaintiff alleged, at the motion to dismiss stage, that the

officers told him they tore up his grievance forms); see also

Lewis v. Washington, 300 F.3d 829, 833 (7th Cir. 2002) (joining

the Eighth and Fifth circuits in finding that an official’s


                                - 7 -
failure to respond to an inmate grievance rendered those

administrative remedies “exhausted" as they were “unavailable”).

     The plaintiff has proffered that, despite asking for his

legal paperwork, he did not receive it, nor did he get a copy of

his initial grievance which was required for the appeal, until

Mid-October, 2016.   He claims that prison officials withheld his

legal paperwork as he was transferred to different medical

facilities over that three-year period.   Moreover, the initial

IGC decision noted that the grievance had been referred to IA.

It was not until September, 2014, that the plaintiff received

written notice that Superintendent Gelb determined that his

allegations of staff misconduct had no merit.   Drawing all

inferences in favor of the non-moving party, the plaintiff has

alleged sufficient facts that, if proven, would indicate that

the prison officials played a role in delaying his ability to

file an appeal.   As such, Carter’s untimely appeal falls under a

limited exception recognized by several circuits that a remedy

becomes unavailable if prison employees use “affirmative

misconduct to prevent a prisoner from exhausting”. Lewis, 300

F.3d at 833.

     Defendants’ argument that the plaintiff should have

specified the reason for the delay when filing his appeal is

well taken. See 103 CFR 491.18 (stating that time for an appeal

may be extended if the inmate presents a legitimate reason for


                               - 8 -
requesting an extension); 103 CFR 419.19 (denoting that failure

to comply with time restrictions unless waived by the IGC or

Superintendent terminates the grievance process).   In support of

that proposition, defendants cite Cannon v. Washington, but in

that decision, the Seventh Circuit noted that the prison

specifically invited the inmate to seek reconsideration of his

untimely grievance so long as he explained the delay. 418 F.3d

714, 718 (7th Cir. 2005).

     Defendants have proffered no evidence that they

specifically informed the plaintiff of how he could cure his

untimely complaint (i.e., by stating a legitimate reason for

extending the filing deadline).   In fact, upon receipt of the

appeal in November, 2016, Superintendent Silva instructed Carter

to refile his appeal because he mistakenly inverted the

grievance number on the appeal form.   Superintendent Silva then

denied the appeal on time limit grounds three weeks later.

Because there is no evidence that the plaintiff was informed of

the subject regulation (103 CFR 491.19), and because all facts

must be drawn in favor of the non-moving party, the Court finds

that the plaintiff has alleged sufficient facts to call into

question the government’s role in thwarting the plaintiff’s

ability to exhaust his available remedies.

     Finally, 103 CMR 491.09 (2)(E) does not require inmates to

allege monetary damages at the grievance stage.   It only directs


                              - 9 -
that an inmate must request a remedy for the grievance, which

the plaintiff did here.   Moreover, courts have not held, as

defendants suggest, that a failure to request monetary damages

at the grievance stage necessitates dismissal of a complaint.

Cf. Booth v. Churner, 532 U.S. 731, 739 (2001) (finding that one

“exhausts” processes, not forms of relief).

     As such, drawing all inferences in favor of the non-moving

party, the Court finds that the plaintiff has alleged sufficient

facts to allow all claims to proceed against defendants

Dominique and Collins and defendants’ motion to dismiss with

respect to those defendants will be denied.

     Grievance 2

     As to Grievance 2, the defendants claim that the plaintiff

failed to file an appeal of the grievance decision at all, thus

failing to exhaust all remedies before seeking suit.    They

further assert that because the plaintiff failed to allege

physical or psychological injuries and did not seek monetary

damages in his grievance, his claim should be barred.    Finally,

the defendants argue that the plaintiff has not alleged that

defendants O’Brien, Spencer, Gelb, Dominique and Collins have

committed any wrongdoing with respect to this grievance.    Thus,

they submit that claims against those defendants should be

dismissed.




                              - 10 -
     The plaintiff submits that under 103 CMR 491.10(4) inmates

must be informed of their right to appeal an adverse decision

and that the letter terminating the IA investigation did not

contain any reference to an appeal.    As such, Carter believed

that he had exhausted his administrative remedies.    Moreover, he

claims that where a substantive determination on the merits of a

grievance has been made, the administrative remedies have been

exhausted.

     This Court concludes that the plaintiff has effectively

exhausted his available remedies with respect to Grievance 2

despite his failure to file an appeal.    In the January 2014 IA

letter, Carter was informed that all of his grievances were

under investigation and had been forwarded to Superintendent

Gelb.   In September, 2014, Superintendent Gelb notified Carter

that his allegations against correctional staff were meritless

and thus the matter was “considered closed”.

     Although Superintendent Gelb’s letter refers to an intake

number that does not correlate with either Grievances 1 or 2,

Carter was not advised as to any right of appeal and he

reasonably believed that he had exhausted all available remedies

when he received a substantive decision on the merits from the

Superintendent as to all allegations regarding alleged staff

misconduct. See 42 U.S.C. § 1997e(a) (an action cannot be

brought until all available administrative remedies are


                              - 11 -
exhausted); M.G.L. c. 127 § 38F (an inmate cannot file an appeal

of a grievance claim unless he has exhausted the administrative

remedy established); Porter v. Nussle, 534 U.S. 516, 524 (2002)

(finding that all “available” remedies must be exhausted); Camp

v. Brennan, 219 F.3d 279, 281 (3d Cir. 2000) (holding that when

a substantive determination has been reached at the highest

level, an inmate is not required to jump through any further

“administrative hoops” to get the same answer).   As such, this

Court finds that the plaintiff has satisfied his obligation to

exhaust all available administrative remedies.

     Finally, although this Court will allow the plaintiff’s

claims to proceed against CO Hines, it notes that at least with

respect to the § 1983 claim (Claim I), the law is settled that

emotional damage by verbal harassment does not amount to an

infringement of a constitutional right. See Pittsley v.

Warish, 927 F.2d 3, 7–8 (1st Cir. 1991).   Because neither party

has raised that issue in their memoranda, the Court declines at

this stage to rule on the viability of the plaintiff’s § 1983

claim against CO Hines.

     Accordingly, defendants’ motion to dismiss Claims I, II,

III and V of plaintiff’s claim against CO Hines will be denied.

     C. Claims I, II and III Against the Supervisor Defendants

     With respect to the claims against Commissioners O’Brien

and Spencer, and against Superintendent Gelb, the plaintiff has


                             - 12 -
made no allegations as to their involvement in the alleged

assault, threats or purported failure to train, supervise or

discipline correctional staff as to those incidents.     Because

the plaintiff makes only bald legal conclusions with respect to

the supervisors’ involvement in the incidents, he has not

sufficiently pled facts to proceed against those defendants. See

Ashcroft, 556 U.S. at 678 (holding that a complaint does not

suffice if it tenders naked assertions devoid of further factual

enhancement).   Accordingly, defendants’ motion to dismiss Claims

I, II and III against the supervisor defendants O’Brien, Spencer

and Gelb will be allowed.

                               ORDER

     Defendants motion to dismiss all claims against them is:

     1) as to Correction Officers Dominique and Collins (Claims
        I through V), DENIED;

     2) as to Correction Officer Hines (Claims I, II, III and
        V), DENIED; and

     3) as to the supervisor defendants Spencer, O’Brien and
        Gelb (Claims I, II and III), ALLOWED.


So ordered.


                                       _/s/ Nathaniel M. Gorton____
                                       Nathaniel M. Gorton
                                       United States District Judge

Dated December 5, 2018




                              - 13 -
